         Case 1:19-cv-05960-NRB Document 76 Filed 08/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
Barbara Stewart,

                  Plaintiff,

            - against -                                    O R D E R

Michele Stewart,                                      19 Civ. 5960 (NRB)

               Defendant.
-------------------------------------X
Michele Stewart,

                  Counterclaim Plaintiff,

            - against -

Barbara Stewart,

               Counterclaim Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     The motion to hold William P. Stewart, III in contempt, see ECF

No. 66-8, is denied.        As a preliminary matter, the Court flatly

rejects the suggestion that a non-party who fails to respond to a

subpoena within 14 days should be held in contempt.           Cf. Jam Indus.

USA, LLC v. Gibson Brands, Inc., No. 19 MC 508 (LTS), 2020 WL 4003280,

at *6 (S.D.N.Y. July 15, 2020) (“[C]ourts in this district generally

find non-parties in contempt upon failure to comply with a subpoena

only when they also violate a court order to do so.”).            Nor does it

appear   that   Mr.   Stewart   treated   the   subpoena   with   “contempt.”

Further, the suggestion that there has been any spoliation, where


                                      1
         Case 1:19-cv-05960-NRB Document 76 Filed 08/28/20 Page 2 of 3



the written record establishes that the documents were destroyed

prior to the commencement of this lawsuit, is ill-founded.

     Nevertheless, we do not expect a subpoenaing party to accept an

unsworn statement to the effect that electronic device records simply

were deleted long ago.        In the interest of resolving the issues

pertaining to the subpoenas once and for all, Mr. Stewart should:

(1) submit an affidavit within two weeks detailing his practices

with respect to the preservation and deletion of content on his

electronic devices (e.g., text messages and emails); and (2) conduct

a search of the contents of his electronic devices, using the

keywords “Topaze,” “DGBF,” and “jewelry,” and produce any results

from those searches that relate to the ownership of the jewelry at

issue.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 66.


Dated:      New York, New York
            August 28, 2020



                                          ____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
       Case 1:19-cv-05960-NRB Document 76 Filed 08/28/20 Page 3 of 3




A copy of the foregoing has been sent via email and regular mail
to:

William P. Stewart III
3 Benedict Ct.
Greenwich, CT 06830




                                    3
